CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS. ASTERISKS DENOTE OMISSIONS.

Exhibit 10.1

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

AMENDED AND RESTATED LICENSE AGREEMENT

 

This Amended and Restated License Agreement is by and between MAYO Foundation
for Medical Education and Research, a Minnesota charitable corporation, located
at 200 First Street SW, Rochester, Minnesota 55905-0001 (“MAYO”), and Exact
Sciences Corporation, a for-profit company located at 441 Charmany Drive,
Madison, WI 53719 (“EXACT”), each a “Party”, and collectively, “Parties”.

 

WHEREAS, EXACT and MAYO entered into that certain License Agreement effective 12
June 2009 together with the following amendments:

1.Amendment No. 1 effective as of 1 January 2010;

2.Amendment No. 2 effective as of 17 February 2011;

3.Amendment No. 3 effective as of 26 March 2010; and

4.Amendment No. 4 effective as of May 15, 2012; and

5.Letter Agreement effective as of April 1, 2014;

collectively referred to as the “Original Agreement”).

 

WHEREAS, EXACT and MAYO  are desirous of amending and restating the Original
Agreement in its entirety and creating a single amended and restated agreement
on the terms set forth below ("Restated Agreement");

 

WHEREAS, MAYO desires to make its intellectual property rights available for the
development and commercialization of products, methods and processes for public
use and benefit;

 

WHEREAS, EXACT represents itself as being knowledgeable in developing and
commercializing tests for the detection of Gastrointestinal cancer; and

 

WHEREAS, MAYO is willing to grant and EXACT is willing to accept an exclusive
license under such rights for the purpose of developing such diagnostic tests;

 

NOW THEREFORE, in consideration of the foregoing and the terms and conditions
set forth below, the Parties hereby agree as follows:

 

Article 1.00 — Definitions

 

For purposes of this Restated Agreement, the terms defined in this Article will
have the meaning specified and will be applicable both to the singular and
plural forms:

 

1.01For MAYO, “Affiliate”: any corporation or other entity within the same
“controlled group of corporations” as MAYO or its parent Mayo Clinic.  For
purposes of this definition, the term “controlled group of corporations” will
have the same definition as Section 1563 of the Internal Revenue Code as of 10
November 1998, but will include corporations or other entities which, if not a
stock corporation, more than 50% of the board of directors or other governing

 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 2 of 26

Mayo / Exact

Execution Copy

 

 

body of such corporation or other entity is controlled by a corporation within
the controlled group of corporations of MAYO or Mayo Clinic.  MAYO’s Affiliates
include, but are not limited to: Mayo Clinic; Mayo Collaborative Services, LLC;
Mayo Clinic Hospital–Rochester;   Mayo Clinic Rochester; Mayo Clinic Florida;
Mayo Clinic Arizona; and its Mayo Health System entities.  MAYO will provide
EXACT with a list of current Affiliates by January 31 of each calendar year.   

 

For EXACT, “Affiliate”: any corporation or other entity that controls, is
controlled by, or is under common control with, EXACT.  For purposes of this
definition, “control” means ownership of: (a) at least 50% of the outstanding
voting securities of such entity; or (b) at least 50% of the decision-making
authority of such entity.

 

1.02“Change of Control”: a merger, acquisition, consolidation or other
transaction or series or related transactions following which the holders of
EXACT’s outstanding voting securities prior to such transaction hold less than
50% of the outstanding voting securities of the acquiring or surviving
corporation or a sale, license or transfer of all or substantially all of
EXACT’s assets to which this Restated Agreement relates to a third party that is
not an Affiliate of EXACT.

 

1.03“Cologuard”:  non-invasive colon cancer screening test developed by EXACT
and approved by the U.S. Food and Drug Administration on August 19, 2014,
including any Update, Improvement or Replacement of Cologuard.

 

1.04“Confidential Information”: any information or material disclosed by one
Party, the disclosing party, to the other, the receiving party, identified in
writing as confidential at the time of disclosure or, if first disclosed orally,
identified as confidential and confirmed in writing within forty-five
days.  Confidential Information expressly includes Know How and data and
inventions generated in connection with the Sponsored Research Agreement,
activities pursuant to Section 2.06 hereto, and employing materials or data
transferred from EXACT to MAYO.  Confidential Information does not include any
information or material that the receiving party evidences is: (a) already known
to the receiving party at the time of disclosure (other than from the disclosing
party); (b) publicly known other than through acts or omissions of the receiving
party; (c) disclosed to the receiving party by a third party who was not and is
not under any obligation of confidentiality; or (d) independently developed by
employees of the receiving party without knowledge of or access to the
Confidential Information.

 

1.05“Effective Date”: January 31, 2015.

 

1.06“Gastrointestinal”:  any organ that exfoliates cells into the lumen of the
gastrointestinal tract (i.e. (a) primary GI organs:  esophagus, stomach,
pancreas, small intestine, liver, bile duct, colon and rectum; (b)
airway:  pharynx, larynx, trachea, bronchi and lungs; and (c) head and
neck:  nasal passages, mouth and throat).

 

1.07“FDA”:  the United States Food and Drug Administration or any successor
agency.

 





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 3 of 26

Mayo / Exact

Execution Copy

 

 

1.08“Field”:  any screening, surveillance or diagnostic test or tool intended
for use in connection with any Gastrointestinal cancer, Gastrointestinal
precancer, Gastrointestinal disease or Gastrointestinal condition.

 

1.09“Know-How”:

 

(a)research and development information, materials, technical data, unpatented
inventions, know-how and supportive information of Dr. Ahlquist and his
laboratory as of the Original Agreement Effective Date and also as of the
Effective Date of this Restated Agreement to the extent it is necessary for the
development or manufacture of a Licensed Product.  As of the Effective Date of
the Restated Agreement, such Know-How includes MAYO File numbers:

i.



2009-128 - “Method to Enrich Genomic DNA in Stool”;

ii.



2009-130 - “In Vivo Approaches to Improve Fecal Recovery of Nucleic Acids
Exfoliated for Aerodigestive Neoplasms”;

iii.



2013-179 – “Novel Methylated Markers for the Detection of Stomach Cancer”;

iv.



2014-068 - “Universal Neoplasm Detection and Site-Prediction by Assay of Highly
Discriminant Methylated DNA Markers in Buffy Coat”;

v.



2014-069 - “Novel Methylated DNA Markers for Detection of Colorectal Neoplasia
from Common Buffy Coat Samples”;

vi.



2014-372 – “Novel Methylated DNA Markers for the Detection of Adenocarcinoma and
Squamous Carcinoma of the Esophagus”;

vii.



2015-040 – “Methylated DNA Markers for the Detection of Barrett’s Esophagus (BE)
and Barrett’s Esophagus with Dysplasia (BED)”;

viii.



2015-041 – “Combining Stool-Based Non-Coding Small RNA and DNA Biomarkers for
the Detection of Pancreatic Cancer”;

ix.



2015-042 – “DNA Methylation Markers for Universal and Site Prediction of Human
Neoplasia”; and

x.



2015-043 – “Cell-Specific Methylation Markers to Enhance Disease Detection”.

 

(b)research and development information, technical data, unpatented inventions,
know-how and supportive information developed by Dr. Ahlquist and/or other
individuals as a result of Dr. Ahlquist’s activities pursuant to Section 2.06 to
the extent it is necessary for the development or manufacture of a Licensed
Product; and

 

(c)research and development information, technical data, unpatented inventions,
know-how and supportive information developed by MAYO as a result of MAYO’s
activities under the Sponsored Research Agreement to the extent it is necessary
for the development or manufacture of a Licensed Product.

 

1.10“Lung Cancer Collaboration Licensed Product”:  any Licensed Product relating
to

screening for, or the diagnosis of, lung cancer or precancer that is developed
in whole or in part pursuant to a collaboration between EXACT and a third
party. 

 

1.11“Licensed Product”: any product or process: (a) described by a pending claim
of the Patent Rights; (b) infringing an issued claim of the Patent Rights, or
that would infringe but for the exception in 35 U.S.C. §271(e)(1), or similar
exception in the United States or other 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 4 of 26

Mayo / Exact

Execution Copy

 

 

countries; (c) the development, manufacture, use, sale, offer for sale or
importation of which incorporates, uses, was derived from, identified by,
validated, or developed in whole or in part using the Know-How; and/or (d) the
manufacture, use, sale, offer for sale or importation of which incorporates,
uses, or was derived from MAYO Materials.

 

1.12“Materials”:  

 

(a)MAYO Materials are biological specimens of human origin, including without
limitation tissues, blood, plasma, urine, stool and derivatives thereof used by
MAYO pursuant to work in Dr. Ahlquist’s laboratory within the Field pursuant to
Section 2.06 hereto or provided by MAYO (including without limitation by Dr.
Ahlquist) to EXACT for use within the Field.

 

(b)EXACT Materials include any material provided to MAYO pursuant to Section
2.06 hereto.

 

1.13“Net Sales”: the amount invoiced by EXACT or Sublicensee for the transfer of
a Licensed Product to a third party less documented: (a) sales, excise or use
taxes shown on the face of the invoice, excluding value-added tax; (b) credits
for defective or returned Licensed Products actually given; and (c) regular
trade and discount allowances given.  Leasing, lending, consigning or any other
activity by means of which a third party acquires the right to possess or use a
Licensed Product is a transfer for the purpose of determining Net Sales.  Net
Sales on Licensed Products transferred as part of a non-cash exchange or other
than to third parties shall be calculated at the then-current customary sales
price invoiced to third parties or fair market value if there are no current
invoices to third parties.  Net Sales accrues with the first of delivery or
invoice.

 

1.14“Original Agreement Effective Date”:  June 12, 2009

 

1.15“Patent Rights”:

 

(a)U.S. patents and applications listed in Exhibit A hereto, together with
divisionals, continuations, and continuations-in-part (but only for subject
matter supported pursuant to 35 U.S.C. §112 by the foregoing) therefrom, patents
issuing thereon, re-examinations and re-issues thereof, as well as extensions
and supplementary protection certificates and any foreign counterpart of any of
the foregoing;

 

(b)Any patent applications filed as a result of Dr. Ahlquist’s, or any other,
Gastrointestinal-related activities pursuant to Section 2.06 hereto, together
with divisionals, continuations, and continuations-in-part (but only for subject
matter supported pursuant to 35 U.S.C. §112 by the foregoing) therefrom, patents
issuing thereon, re-examinations and re-issues thereof, as well as extensions
and supplementary protection certificates and any foreign counterpart of any of
the foregoing;

 

(c)Any patent applications filed with MAYO inventors as a result of activities
performed by MAYO under the work plans that are part of the Sponsored Research
Agreement, together with divisionals, continuations, and continuations-in-part
(but only for subject matter 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 5 of 26

Mayo / Exact

Execution Copy

 

 

supported pursuant to 35 U.S.C. §112 by the foregoing) therefrom, patents
issuing thereon, re-examinations and re-issues thereof, as well as extensions
and supplementary protection certificates and any foreign counterpart of any of
the foregoing; and

 

(d)Any patent applications filed disclosing or describing data generated using
EXACT materials or reagents provided by EXACT to MAYO

 

Exhibit A shall be updated on a semi-annual basis.  A patent or patent
application shall be added, or deemed added, to Exhibit A if either: i) it is a
patent or patent application defined by any of 1.15(b), (c) or (d); or ii) MAYO
provides written confirmation that the patent or patent application is within
Patent Rights.

 

1.16 “PMA”:  FDA Premarket Approval Application.

 

1.17“Sponsored Research Agreement”: the agreement outlining the research to be
funded by EXACT and performed at MAYO, as agreed upon by the Parties in
accordance with the Original  Agreement.  The Sponsored Research Agreement is
also the mechanism whereby MAYO bills EXACT on a monthly or quarterly basis, as
needed, for support of research expenses for mutually agreed upon
protocols/budgets for EXACT-MAYO collaborations. 

 

1.18“Sublicensee”: any third party or any Affiliate to whom EXACT has conveyed
rights or the forbearance of suit under the Patent Rights, Know-How & Materials.

 

1.19“Term”: begins on the Original Agreement Effective Date and ends, subject to
Article 10, upon the date of the last to expire of the Patent Rights, unless the
Know-How or Materials are still in use in a manner generating Net Sales, in
which case upon the earlier of five (5) years following the last to expire of
the Patent Rights or the date upon which EXACT ceases such use of the Know-How
or Materials.

 

1.20“Territory”: worldwide.

 

1.21“Update, Improvement or Replacement”:  an assay that modifies an existing
FDA-approved assay and is FDA compliant without the requirement of a de novo
PMA.

 

Article 2.00 — Grant of Rights

 

2.01GRANT.  Subject to the terms and conditions of this Restated Agreement, MAYO
grants to EXACT: (a) an exclusive license with the right to sublicense, within
the Field and Territory, under the Patent Rights to make, have made, use, offer
for sale, sell, and import Licensed Products; and (b) a nonexclusive license
with the right to sublicense, within the Field and Territory, to use the
Know-How to develop, make, have made, use, offer for sale, sell, and import
Licensed Products.

 

2.02RESERVATION OF RIGHTS.  All rights herein are subject to (a) the rights and
obligations to and requirements of the U.S. government, if any have arisen or
may arise, regarding the Patent Rights, including as set forth in 35 U.S.C.
§§200 et al., 37 C.F.R. Part 401 et 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 6 of 26

Mayo / Exact

Execution Copy

 

 

al. (“Bayh-Dole Act”); and (b) MAYO’s and its Affiliates’ reserved, irrevocable
right to practice and have practiced the Patent Rights in connection with MAYO’s
and its Affiliates’ educational,  research and non-commercial, and
non-competitive with EXACT, clinical programs (for the avoidance of doubt,
MAYO  will not practice the Patent Rights to develop or offer to third parties
products or services that are competitive to any product or service offered or
sold by EXACT or its Affiliates).  EXACT agrees to comply with the provisions of
the Bayh-Dole Act, to the extent such act applies, including promptly providing
to MAYO with information requested to enable MAYO to meet its compliance
requirements and substantially manufacturing Licensed Product in the U.S.

 

2.03NO OTHER RIGHTS GRANTED.  This Restated Agreement does not grant any right,
title or interest in or to any tangible or intangible property right of MAYO or
its Affiliates, including any improvements thereon, or to any Patent Rights or
Know-How & Materials outside the Field or Territory that is not expressly stated
in Section 2.01 or 2.07.  All such rights, titles and interests are expressly
reserved by MAYO and EXACT agrees that in no event will this Restated Agreement
be construed as a sale, an assignment, or an implied license by MAYO or its
Affiliates to EXACT of any such tangible or intangible property rights.  This
Restated Agreement does not grant any right, title or interest in or to any
tangible or intangible property right of EXACT or its Affiliates, including
rights in jointly owned intellectual property, unless expressly recited herein.

 

2.04SUBLICENSES.  Any sublicense by EXACT shall be to a Sublicensee that agrees
in writing to be bound by substantially the same terms and conditions as EXACT
herein, and with the financial terms and conditions at least as favorable to
MAYO as set forth in the Restated Agreement, or such sublicense shall be null
and void.  Sublicenses granted hereunder shall not be transferable, including by
further sublicensing, delegatable or assignable without the prior written
approval of MAYO.  EXACT will provide MAYO with a copy of each sublicense
agreement promptly after execution.  EXACT is responsible for the performance of
all Sublicensees as if such performance were carried out by EXACT itself,
including the payment of any royalties or other payments provided for hereunder
triggered by Sublicensee, regardless of whether the terms of any sublicense
require that Sublicensee pay such amounts (such as in a fully paid-up license),
or that such amounts be paid by the Sublicensee directly to MAYO.  Each
sublicense agreement shall name MAYO as a third party beneficiary and unless
MAYO has provided written consent, all rights of Sublicensees shall terminate
when EXACT’s rights terminate.

 

2.05USE OF MATERIALS.

 

(a)MAYO Materials.

 

i.Use of the MAYO Materials by MAYO or EXACT shall be subject to the prior
approvals of MAYO’s Institutional Review Board and the Mayo Clinic Research
Biospecimen Subcommittee.

 

ii.MAYO Materials are owned by MAYO and any transfer of such MAYO Materials to
EXACT under the terms of this Restated Agreement shall not affect MAYO’s 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 7 of 26

Mayo / Exact

Execution Copy

 

 

ownership interest therein.  MAYO shall clearly mark and identify all MAYO
Materials transferred to EXACT.  All MAYO Materials will be maintained by EXACT
so that such MAYO Materials are readily identifiable.  The transfer of MAYO
Materials to EXACT gives EXACT no rights in such MAYO Materials other than those
specifically set forth in this Restated Agreement.  EXACT agrees to use the MAYO
Materials solely for research purposes and shall not transfer, deliver or
otherwise release such Materials to a third party without the express prior
written consent of MAYO.  Upon expiration of a project and at the instructions
of MAYO, EXACT shall either return to MAYO or destroy all unused MAYO Materials.

 

iii.EXACT agrees to use the MAYO Materials in accordance with the rights granted
to EXACT under this Restated Agreement.  All research conducted by EXACT using
the MAYO Materials shall be conducted in accordance with all applicable state
and federal laws regarding such research.

 

iv.Nothing in this Restated Agreement provides EXACT the right to transfer
nucleic acids or any other material extracted from MAYO Materials to any
third-party.

 

(b)EXACT Materials.

 

i.MAYO agrees to use the EXACT Materials solely for purposes pursuant to Section
2.06 hereto.  Upon expiration of a project and at the instructions of EXACT,
MAYO shall either return to EXACT or destroy all unused EXACT Materials.

 

ii.All research conducted by MAYO using the EXACT Materials shall be conducted
in accordance with all applicable state and federal laws regarding such
research.

 

iii.MAYO shall not transfer, deliver or otherwise release EXACT Materials to a
third party without the express prior written consent of EXACT.

iv.MAYO shall treat the EXACT Materials and related information as Confidential
Information under Article 8 hereto.

 

2.06MAYO AND AHLQUIST COMMITMENT TO CONFER.

 

(a)MAYO will collaborate with EXACT on the development of Licensed Products,
including sharing Know-How and providing access to MAYO Materials and laboratory
equipment, conducting scientific studies, providing biostatistical support, and
making submissions for peer-reviewed publications (MAYO file #2009-169; Know-How
Related to Development, with Exact Sciences, of a Product for the Screening of
Patients for Colorectal and other Aerodigestive Cancers Using Stool Samples”).

 

(b)For five (5) years after the Effective Date, subject of MAYO approval, and
for so long as Dr. Ahlquist is an employee of MAYO, Dr. Ahlquist will consult
on, collaborate with, and oversee EXACT on product development efforts, as a
special advisor to the EXACT board of directors and senior management.  EXACT
will confer with Dr. Ahlquist in person in Rochester, MN, Madison, WI or as
mutually agreed, or by telephone.  All travel expenses 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 8 of 26

Mayo / Exact

Execution Copy

 

 

incurred by Dr. Ahlquist in this role as advisor shall be paid by EXACT.  EXACT
anticipates Dr. Ahlquist will contribute up to 100% of his time to services for
EXACT.  MAYO shall be solely responsible for compensating Dr. Ahlquist,
provided, however, that in consideration of the services provided under this
Section 2.06(b), EXACT shall pay MAYO the amounts set forth in Section 3.05.  If
for any reason Dr. Ahlquist becomes unavailable to direct the performance of the
work under this Restated Agreement, MAYO shall notify Exact and the Parties will
work together to identify a mutually acceptable successor to provide the
advisory services formerly provided by Dr. Ahlquist, as well as mutually
acceptable compensation to replace that described in Section 3.05 for Dr.
Ahlquist, with the intent to keep Dr. Ahlquist’s research team and projects
intact; provided, however, if the Parties fail to agree on a mutually acceptable
successor within a reasonable period of time, Exact may, upon written notice to
MAYO, terminate the Parties’ obligations under this Section 2.06(b) as well as
EXACT’s payment obligations under Section 3.05 (for the avoidance of doubt, any
such terminations shall not have the effect of terminating EXACT’s other rights
under this Restated Agreement, including without limitation its license
rights). 

 

(c)Notwithstanding EXACT’s rights to sublicense pursuant to Section 2.01 hereto,
EXACT shall not have the right to sublicense any obligation of Dr. Ahlquist to
confer.  In addition, in the event of a Change of Control, MAYO may, within
thirty (30) days of the effective date of such Change of Control, terminate the
Parties’ obligations under Section 2.06(b), which shall automatically result in
the termination of EXACT’s payment obligations under Section 3.05 (for the
avoidance of doubt, any such terminations shall not have the effect of
terminating EXACT’s other rights under this Restated Agreement, including
without limitation its license rights).

 

2.07LICENSE GRANT FOR NEW MARKERS.  MAYO grants to EXACT a perpetual exclusive
license with the right to sublicense, to make, have made, use, offer for sale,
sell, and import Licensed Products that incorporate, use, or derive from any
markers identified by MAYO during the period specified as “MAYO and Ahlquist
Commitment to Confer” in Section 2.06 hereto, whether such markers are patented
or unpatented.  MAYO represents and warrants that all such markers that have
been identified as of the Effective Date are listed on Exhibit B hereto, and
MAYO agrees that it shall update Exhibit B from time to time to include all new
markers within the Field.  Exhibit B shall be updated on a semi-annual
basis.  All rights granted under this Section 2.07 are subject to MAYO’s and its
Affiliates’ reserved, irrevocable right to use such markers in connection with
MAYO’s and its Affiliates’ educational, research and non-commercial, and
non-competitive with EXACT, clinical programs (for the avoidance of doubt, MAYO
will not use such markers to develop or offer to third parties products or
services that are competitive to any product or service offered or sold by EXACT
or its Affiliates).

 

Article 3.00 —Consideration and Royalties

 

3.01INITIAL CONSIDERATION AND OTHER PAYMENTS TO MAYO

 

(a)The Parties acknowledge that on July 9, 2009, following execution of the
Original Agreement, EXACT paid MAYO an up-front payment of EIGHTY THOUSAND
DOLLARS (US $80,000) as consideration for entering into the Original Agreement.
This initial payment is



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 9 of 26

Mayo / Exact

Execution Copy

 

 

nonrefundable and is not an advance or creditable against any royalties
otherwise due under this Restated Agreement.

 

(b)The Parties acknowledge that on June 10, 2009, following execution of the
Original Agreement, EXACT issued to MAYO the following nonrefundable and
noncreditable warrants:

 

(i)1,000,000 warrants (as consideration for the licenses granted under the
Original Agreement) under the terms and conditions of the warrant agreement
attached to the Original Agreement as Exhibit C; and

 

(ii)250,000 warrants (as partial consideration for the Know-How services
provided pursuant to Section 2.06) with a four-year vesting schedule under the
terms and conditions of the warrant agreement attached to the Original Agreement
as Exhibit D.

 

The strike price of the warrants was based on an average of the daily closing
price of EXACT shares for the two weeks prior to the Original Agreement
Effective Date.  The warrant agreements included a cashless exercise provision
and a six year term extending from the date of issuance of the warrant or, in
the case of warrants subject to vesting, the date the warrants vest.

 

(c)The Parties acknowledge that on July 21, 2011, EXACT paid a nonrefundable and
noncreditable milestone fee to MAYO of TWO HUNDRED FIFTY THOUSAND DOLLARS (US
$250,000) for commencement of patient enrollment in the human cancer screening
clinical trial, in support of a PMA for Cologuard.

 

(d)The Parties acknowledge that on September 8, 2014, EXACT paid a nonrefundable
and noncreditable milestone fee to MAYO of FIVE HUNDRED THOUSAND DOLLARS (US
$500,000) upon FDA approval of Cologuard.

 

(e)The Parties acknowledge that EXACT has provided MAYO with the following
additional consideration in connection with the Original Agreement:  ONE MILLION
DOLLARS (US $1,000,000) in restricted stock (97,460 shares) was granted on 15
May 2012 (Mayo file 2012-130).  Such restricted stock vests over four (4) years
from 15 May 2012 (with one quarter (¼) vested on 15 May 2012, one quarter (¼)
vested on 15 May 2013; one quarter (¼) vested on 15 May 2014 and one quarter (¼)
to vest on 15 May 2015), subject to MAYO’s continued compliance with its
obligations under the Restated Agreement).  .

 

(f)The Parties acknowledge that EXACT paid MAYO minimum, annual, nonrefundable,
noncreditable royalties of (i) TEN THOUSAND DOLLARS (US $10,000) on June 12,
2012;  (ii) TWENTY-FIVE THOUSAND DOLLARS (US $25,000) on September 18, 2013; and
(iii) TWENTY-FIVE THOUSAND DOLLARS (US $25,000) on June 26, 2014.

 

(g)ADDITIONAL CONSIDERATION.   As additional consideration for the services
provided under Section 2.06(b) of this Restated Agreement, EXACT shall make five
(5) annual payments to MAYO of ONE MILLION DOLLARS ($1,000,000) each, commencing
on February 10, 2015 (with the second such payment due on January 31, 2016, the
third such 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 10 of 26

Mayo / Exact

Execution Copy

 

 

payment due on January 31, 2017, the fourth annual payment due on January 31,
2018 and the fifth annual payment due on January 31, 2019); provided, however,
that EXACT’s obligation to make the payments set forth in this Section 3.01(g)
shall terminate upon EXACT’s termination of the Parties’ obligations under
Section 2.06(b) pursuant to its termination rights under Section 2.06(b); and
provided further, however, that the payments set forth in this Section 3.01(g)
shall accelerate and become due and payable in full within thirty (30) days
following the effective date of MAYO’s termination of the Parties’ obligations
under Section 2.06(b) pursuant to its termination rights under Section 2.06(c)
resulting from a Change of Control.  Within MAYO, this additional consideration
shall be equally divided among MAYO files 2010-325, 2014-068, 2014-069,
2015-040, 2015-041, 2015-042 and 2015-043. 

 

3.02MILESTONE FEES.  EXACT will pay the following nonrefundable and
noncreditable milestone fees to MAYO: 

 

(a)TWO HUNDRED THOUSAND DOLLARS (US $200,000) cash payment, paid in two annual
installments of ONE HUNDRED THOUSAND DOLLARS ($100,000) each, over a two (2)
year period, upon each Licensed Product (other than a Lung Cancer Collaboration
Licensed Product) launched after the Effective Date reaching FIVE MILLION
DOLLARS (US $5,000,000) in cumulative Net Sales; 

 

(b)SEVEN HUNDRED FIFTY THOUSAND DOLLARS (US $750,000) cash payment, paid in two
annual installments of THREE HUNDRED SEVENTY-FIVE THOUSAND DOLLARS ($375,000)
each, over a two (2) year period, upon each Licensed Product (other than a Lung
Cancer Collaboration Licensed Product) launched after the Effective Date
reaching TWENTY MILLION DOLLARS (US $20,000,000) in cumulative Net Sales;

 

(c)TWO MILLION DOLLARS (US $2,000,000) cash payment, paid in two annual
installments of ONE MILLION DOLLARS ($1,000,000) each, over a two (2) year
period, upon each Licensed Product (other than a Lung Cancer Collaboration
Licensed Product) launched after the Effective Date reaching FIFTY MILLION
DOLLARS (US $50,000,000) in cumulative Net Sales.

 

(d)For the avoidance of doubt, the Parties acknowledge and agree that Cologuard
was launched prior to the Effective Date.

 

3.03EARNED ROYALTIES.  EXACT will make nonrefundable and noncreditable earned
royalty payments to MAYO of a percentage of Net Sales of Licensed Products
(“Earned Royalties”).  The Earned Royalties are payable as described in Section
4.01.  Licensed Products transferred to MAYO or its Affiliates are not
considered transfers for purposes of determining Net Sales or for calculating
Earned Royalties.  No Earned Royalties are due MAYO on transfers to MAYO or MAYO
Affiliates.  In addition, no Earned Royalties are due MAYO with respect to
Licensed Products, or transfers of Licensed Products, that are used or made in
connection with orders made by MAYO, a MAYO Affiliate or any physician,
healthcare provider or other party associated with MAYO or a MAYO
Affiliate.  Notwithstanding the foregoing, however, transfers by EXACT of
Licensed Products to Mayo Collaborative Services, LLC shall be considered
transfers for purposes of determining Net Sales and for calculating Earned
Royalties 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 11 of 26

Mayo / Exact

Execution Copy

 

 

in those instances in which such Licensed Product is used as a test for a
patient and ordered by a third party other than MAYO, a MAYO Affiliate or any
physician or other party associated with MAYO or a MAYO Affiliate. 

 

The Earned Royalties shall be paid as follows:

 

(a)[***] percent ([***]%) of the Net Sales of Cologuard;

(b)[***] percent ([***]%) of Net Sales of Licensed Products, other than Lung
Cancer Collaboration Licensed Products, that are commercially launched after
Cologuard;

(c)[***] percent ([***]%) of the Net Sales of any Lung Cancer Collaboration
Licensed Product, if,  and only if, such Lung Cancer Collaboration Licensed
Product (I) is (i) described by a pending claim of the Patent Rights; or (ii)
would infringe an issued claim of the Patent Rights, or that would infringe but
for the exception in 35 U.S.C. §271(e)(1), or similar exception in the United
States or other countries; or (II) is developed, in material part, based on the
research and development efforts of MAYO in collaboration with EXACT and a third
party pursuant to Section 2.06 of this Restated Agreement, the Sponsored
Research Agreement or a separate agreement between EXACT and MAYO; provided,
however, that for purpose of this subsection, the definition of “Patent Rights”
shall exclude 1.15(d); and

(d)If Cologuard is subject to an Update, Improvement or Replacement that
includes a new biological marker or material technical improvement that is
developed or identified by MAYO alone or in collaboration EXACT, the royalty
payments to MAYO on Net Sales of Cologuard will increase [***]% for each such
marker or technical improvement, with a maximum total royalty payment of [***]%
of Net Sales.  Such increased royalty shall be effective as of the commercial
launch of such Licensed Product.

 

3.04MINIMUM ROYALTIES.  EXACT shall pay MAYO an annual minimum royalty (“Annual
Minimum Royalty”) of TWENTY-FIVE THOUSAND DOLLARS (US $25,000) during the
Term.  Beginning with calendar year 2015, if in any calendar year during the
Term the aggregate amount of the Earned Royalty payments made during such year
is less than the applicable Annual Minimum Royalty for such year (a
“Shortfall”), then EXACT shall make an additional payment to MAYO in the amount
of the Shortfall together with the fourth quarter Earned Royalty payment for
such year. For the avoidance of doubt, TWELVE THOUSAND FIVE HUNDRED DOLLARS
($12,500) of the TWENTY-FIVE THOUSAND DOLLAR ($25,000) payment received on June
26 2014 shall be applied to calendar year 2015.

 

3.05COMPENSATION TO MAYO FOR AHLQUIST KNOW-HOW.  For the 2014 calendar year,
EXACT will pay MAYO a total of [***] DOLLARS (US $[***]; $[***] per day) [***]. 
This amount will be payable following receipt by EXACT of an invoice from
MAYO.  The financial information in this Section 3.05 is MAYO’s Confidential
Information. 

 

This amount will be adjusted each calendar year based on that year’s rate of
salary and benefits for Dr. Ahlquist.

 

3.06TAXES.  EXACT is responsible for all taxes, duties, import deposits,
assessments, and other governmental charges, however designated, which are now
or hereafter imposed by any 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 12 of 26

Mayo / Exact

Execution Copy

 

 

authority on EXACT: (a) by reason of the performance by MAYO of its obligations
under this Restated Agreement, or the payment of any amounts by EXACT to MAYO
under this Restated Agreement; (b) based on the Patent Rights; or (c) related to
use, sale or import of the Licensed Product.  Any withholding taxes which EXACT
is required by law to withhold on remittance of the royalty payments shall be
deducted from the royalty paid and EXACT shall promptly furnish MAYO with
original copies of all official receipts for such taxes.  EXACT will obtain, or
assist MAYO in obtaining, any tax reduction (including avoidance of double
taxation), tax refund or tax exemption available to MAYO by treaty or
otherwise.  Notwithstanding the foregoing, MAYO shall be responsible for paying
and withholding all employment related taxes with respect to the services of Dr.
Ahlquist and his laboratory staff.

 

3.07U.S. CURRENCY.  All payments to MAYO under this Restated Agreement will be
made by draft drawn on a U.S. bank, and payable in U.S. dollars.  In the event
that conversion from foreign currency is required in calculating a payment under
this Restated Agreement, the exchange rate used shall be the Interbank rate
quoted by Citibank at the end of the last business day of the quarter in which
the payment accrued.

 

3.08OVERDUE PAYMENTS.  If overdue, the payments due under this Restated
Agreement shall bear interest until paid at a per annum rate two percent (2%)
above the prime rate in effect at Citibank on the due date and MAYO shall be
entitled to recover, in addition to all other remedies, reasonable attorneys’
fees and costs related to the administration or enforcement of this Restated
Agreement, including collection of payments, following such failure to pay.  The
acceptance of any payment, including of such interest shall not foreclose MAYO
from exercising any other right or seeking any other remedy that it may have as
a consequence of the failure of EXACT to make any payment when due.

 

Article 4.00 — Accounting and Reports

 

4.01REPORTS AND PAYMENT.  EXACT will deliver to MAYO on or before the following
dates: 1 February, 1 May, 1 August, and 1 November, a written report setting
forth a full accounting showing how any Earned Royalties due to MAYO for the
preceding calendar quarter have been calculated as provided in this Restated
Agreement, including an accounting of total Net Sales with a reporting of any
applicable foreign exchange rates, deductions, allowances, and charges.  If no
Licensed Product transfers have occurred and no other amounts are due to MAYO,
EXACT will submit a report so stating.  Each such report will be accompanied by
the payment of all amounts due for such calendar quarter.

 

4.02ACCOUNTING.  EXACT will keep complete, continuous, true, and accurate books
of accounts and records sufficient to support and verify diligence and the
calculation of Net Sales, all royalties and any other amount believed due and
payable to MAYO under this Restated Agreement.  Such books and records will be
kept at EXACT’s principal place of business for at least three years after the
end of the calendar year to which they pertain, and will be open at all
reasonable times for inspection by a representative of MAYO for verification of
royalty statements or compliance with other aspects of this Restated
Agreement.  The MAYO representative will treat as confidential all relevant
matters and will be a person or firm reasonably acceptable to EXACT.  In the
event such audit reveals an underpayment by EXACT, 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 13 of 26

Mayo / Exact

Execution Copy

 

 

EXACT will within thirty (30) days pay the royalty due in excess of the royalty
actually paid.  In the event the audit reveals an underpayment by EXACT of more
than five percent (5%) of the amount due, EXACT will pay interest on the royalty
due in excess of the royalty actually paid at a per annum rate two per cent (2%)
above the prime rate in effect at Citibank on the date notice of the deficiency
is provided to EXACT, and EXACT will pay all of MAYO’s costs in conducting the
audit.

 

Article 5.00 — Diligence

 

5.01DEVELOPMENT PLAN.  EXACT will make commercially reasonable efforts to bring
Licensed Products to market.

 

5.02DEVELOPMENT MILESTONES.  In partial satisfaction of its obligations to bring
Licensed Products to market, EXACT will provide MAYO with development milestones
within six (6) months of the Effective Date.  EXACT will promptly notify MAYO
upon the achievement each of the development milestones, identify whether EXACT
or a Sublicensee is responsible for the achievement of such milestone, and the
actual date of such achievement.

 

5.03DILIGENCE REPORTS.  EXACT will provide MAYO with annual reports within
thirty (30) days of each anniversary of the Effective Date describing in detail:
(a) as of that reporting period, all development and marketing activities for
each Licensed Product (other than Lung Cancer Collaboration Licensed Products)
and the names of all Sublicensees, including which of the Sublicensees are
Affiliates; and (b) an updated development plan for the next annual period. 

 

5.04THIRD PARTY COLLABORATIONS REGARDING ANCILLARY PRODUCTS.  To the extent
EXACT does not have currently-available resources to develop and bring to market
a commercially-viable new product identified by the Parties pursuant to their
work under this Restated Agreement, which is covered by a jointly owned Patent
Right, and which is not competitive with any existing or planned EXACT product
(an “Ancillary Product”), the Parties agree to use their good faith,
commercially reasonable efforts to explore entering into an agreement with a
third party pursuant to which such third party would undertake such development
and/or marketing activities and would provide the Parties with royalties,
milestone payments, and/or such other consideration upon which the Parties may
agree between themselves and with such third party.  The Parties will schedule a
meeting or phone conference to discuss this topic at least once per year.       

 

Article 6.00 — Intellectual Property Management

 

6.01CONTROL.

 

(a)EXACT shall diligently prosecute and maintain the United States and foreign
patents and patent applications covering Patent Rights as it deems appropriate,
at EXACT’s expense, using counsel of its choice and after due consultation with
MAYO.  EXACT shall provide MAYO with copies of all relevant documentation so
that MAYO may be informed and apprised of the continuing prosecution and MAYO
agrees to keep this documentation 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 14 of 26

Mayo / Exact

Execution Copy

 

 

confidential.  EXACT shall also notify MAYO of its intention to not apply for
patent protection for any invention with a MAYO inventor or to abandon the
prosecution of any patent within the Patent Rights thirty (30) days prior to any
applicable deadlines affecting such application or abandonment.  Following such
written notification and discussion between the Parties, MAYO shall be entitled
to take over prosecution of such patent, at its own expense, of those patents
within the Patent Rights that EXACT has elected not to pursue and, for MAYO
owned patents and patent applications, EXACT shall then have no further rights
to any patent that issues under such prosecution.  For jointly owned patents and
patent applications, EXACT shall retain its ownership rights. 

 

(b)The Parties shall take commercially reasonable steps to ensure that the
Know-How & Materials remain confidential in accordance with Article 8.

 

6.02PATENT TERM EXTENSION.  EXACT shall consult with MAYO in selecting the
patent within the Patent Rights covering each Licensed Product for term
extension for or supplementary protection certificate under in accordance with
the applicable laws of any country.  Each Party agrees to execute any documents
and to take any additional actions as the other Party may reasonably request in
connection therewith.

 

6.03PATENT MARKING.  To the extent commercially feasible, EXACT will mark all
Licensed Products that are manufactured or sold under this Restated Agreement
with the number of each issued patent within the Patent Rights that covers such
Licensed Product(s).  Any such marking will be in conformance with the patent
laws and other laws of the country of manufacture or sale.

 

6.04ENFORCEMENT.  EXACT shall promptly inform MAYO in writing of any alleged or
threatened infringement of any of the Patent Rights and/or Know-How & Materials
and provide MAYO with any available evidence of such infringement.

 

(a)First Right.  EXACT shall have the first right, but not the obligation, to
enforce the Patent Rights so long as MAYO is kept fully informed and given the
right and opportunity to advise and comment.  MAYO shall reasonably cooperate in
any such action at EXACT’s expense but shall not be required to join such action
unless: (i) it has agreed to do so in writing prior to commencement thereof, or
(ii) EXACT determines that MAYO is a necessary party in the action.  EXACT shall
pay to MAYO twenty-five percent (25%) of any recovery or damages, net of all
reasonable costs and expenses associated with each suit or settlement.

 

(b)Non-Election to Enforce.  If EXACT elects not to enforce the Patent Rights,
it shall so notify MAYO in writing within ninety (90) days of receiving notice
that an infringement may exist, and MAYO may, in its sole judgment and without
any obligation, enforce, settle, and defend the Patent Rights and keep for its
own account any recovery and damages.  EXACT shall reasonably cooperate in any
such actions if requested to do so by MAYO, at MAYO’s expense.

 

6.05DEFENSE.  EXACT will have the first right, but not the obligation, to take
any measures deemed appropriate by EXACT in consultation with MAYO, regarding
challenges to the Patent Rights, Know-How or Materials brought (including
interferences in the U.S. Patent 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 15 of 26

Mayo / Exact

Execution Copy

 

 

and Trademark Office and oppositions in foreign jurisdictions) and defense of
the Patent Rights, Know-How or Materials required (including declaratory
judgment actions).  MAYO shall reasonably cooperate in any such measures if
requested to do so by EXACT at EXACT’s expense, but shall not be required to
join any action unless: (i) it has agreed to do so in writing prior to
commencement thereof, or (ii) the court determines that MAYO is a necessary
party in the action.  EXACT shall be entitled to retain any related recovery,
provided that all costs of MAYO related to such action have been fully paid by
EXACT.  If EXACT elects not to defend the Patent Rights, it shall so notify MAYO
in writing within ninety (90) days of receiving notice that a challenge has been
made, and MAYO may, in its sole judgment and without any obligation, enforce,
settle, and defend the Patent Rights and keep for its own account any related
recovery.  EXACT shall reasonably cooperate in any such actions if requested to
do so by MAYO, at MAYO’s expense.

 

6.06THIRD PARTY LITIGATION.  In the event a third party institutes a suit
against EXACT for patent infringement involving a Licensed Product, EXACT will
so inform MAYO within fifteen (15) business days and keep MAYO regularly
informed of the proceedings.

 

Article 7.00 — Use of Name

 

7.01USE OF NAME AND LOGO.  Neither Party will use for publicity, promotion, or
otherwise, any logo, name, trade name, service mark, or trademark of the other
party or its Affiliates (in the case of MAYO, including, but not limited to, the
terms “MAYO®,” “MAYO Clinic®,” and the triple shield MAYO logo, or any
simulation, abbreviation, or adaptation of the same and in the case of EXACT,
including, but not limited to, the terms “Exact Sciences” and “Cologuard”), or
the name of any of the other Party’s employees or agents, without the other
Party’s prior, written, express consent.  Each Party may withhold such consent
in its absolute discretion.  With regard to the use of MAYO’s name, all requests
for approval pursuant to this Section must be submitted to the Mayo Clinic
Public Affairs Business Relations Group, at the following e-mail address:
BusinessRelations@MAYO.edu at least five (5) business days prior to the date on
which a response is needed. Notwithstanding the foregoing, Dr. Ahlquist and his
MAYO colleagues may use EXACT’s corporate name and any trademarked name relating
to a product developed under this Agreement in any non-commercial academic
publications, educational settings, professional engagements, or in a
conflict-of-interest disclosure

 

Article 8.00 — Confidentiality

 

8.01TREATMENT OF CONFIDENTIAL INFORMATION.  Except as provided for in Section
8.02, neither Party will disclose, use or otherwise make available the other’s
Confidential Information during Term or for three years thereafter and will use
the same degree of care it employs to protect its own confidential information.

 

8.02RIGHT TO DISCLOSE.

 

(a)To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Restated Agreement; a Party may
use or disclose Confidential Information to its Sublicensees, consultants, and
outside contractors on the condition that each 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 16 of 26

Mayo / Exact

Execution Copy

 

 

such entity agrees to obligations of confidentiality and non-use at least as
stringent as those therein.

 

(b)If a Party is required by law, regulation or court order to disclose any of
the Confidential Information, it will have the right to do so, provided it: (i)
promptly notifies the disclosing party; and (ii) reasonably assists the
disclosing party to obtain a protective order or other remedy of disclosing
party’s election and at disclosing party’s expense.

 

8.03CONFIDENTIALITY OF AGREEMENTS.  Except as otherwise required by law, the
specific terms and conditions of this Restated Agreement shall be Confidential
Information but the existence and Field of this Restated Agreement will not be
Confidential Information and the Parties may state that EXACT is licensed under
the Patent Rights.  Notwithstanding the foregoing, a Party may disclose the
contents of this Restated Agreement to its actual or prospective investors,
professional advisors, and as required by law or the rules of any applicable
securities exchange.

 

8.04PUBLICATION.  To enable the receiving Party to secure adequate intellectual
property protection that would be affected by a public disclosure, MAYO and
EXACT will submit any manuscript or material for any proposed academic
publication, meeting, conference, or talk (“Public Disclosure”) of research
underlying Patent Rights to the other Party at least 30 days before transmission
of any manuscript or material to a third party (or at least 30 days before
Public Disclosure where no manuscript or material exists), and the receiving
Party shall have the right to review and comment upon the Public Disclosure in
order to protect confidential information. Upon the receiving Party’s request,
publication will be delayed up to 60 additional days.  Notwithstanding the
above, the Public Disclosure shall not include EXACT Confidential Information
without prior approval by EXACT. 

 

Article 9.00 — Warranties, Representations, Disclaimers and Indemnification

 

9.01REPRESENTATIONS AND WARRANTIES OF EXACT.  EXACT warrants and represents to
MAYO that:

 

(a)it is experienced in the development, production, quality control, service,
manufacture, marketing, and sales of products similar to the subject matter of
the Patent Rights, and that it will commit itself to a thorough, vigorous, and
diligent program of developing and marketing Licensed Products;

 

(b)it has independently evaluated the Patent Rights, Know-How, Materials and
Confidential Information, if any, their applicability or utility in EXACT’s
activities, is entering into this Restated Agreement on the basis of its own
evaluation and not in reliance of any representation by MAYO, and assumes all
risk and liability in connection with such determination;

 

(c)the execution and delivery of this Restated Agreement has been duly
authorized and no further approval, corporate or otherwise, is required in order
to execute this binding Restated Agreement;





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 17 of 26

Mayo / Exact

Execution Copy

 

 

(d)it shall comply and require its Sublicensees to comply with all applicable
international, national, and state laws, ordinances and regulations in its
performance under this Restated Agreement; and

 

(e)its rights and obligations under this Restated Agreement do not conflict with
any contractual obligation or court or administrative order by which it is
bound.

 

9.02REPRESENTATIONS AND WARRANTIES OF MAYO.  MAYO warrants and represents to
EXACT that:

 

(a)it is the owner of the Patent Rights and has full power and authority to
grant the licenses which are provided for in this Restated Agreement;

 

(b)the execution and delivery of this Restated Agreement has been duly
authorized and no further approval, corporate or otherwise, is required in order
to execute this binding Restated Agreement;

 

(c)to the best of its internal counsel’s knowledge, its rights and obligations
under this Restated Agreement do not conflict with any contractual obligation or
court or administrative order by which it is bound;

 

(d)no claim, suit or action has been made or initiated alleging that the Patent
Rights are invalid or that the practice of the Patent Rights will infringe the
rights of any third party; and

 

(e)to the best of its internal counsel’s knowledge the Patent Rights are valid
and subsisting.

 

9.03DISCLAIMERS.

 

(a)EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER PARTY HAS MADE ANY PROMISES,
COVENANTS, GUARANTEES, REPRESENTATIONS OR WARRANTIES OF ANY NATURE, DIRECTLY OR
INDIRECTLY, EXPRESS, STATUTORY OR IMPLIED, INCLUDING WITHOUT LIMITATION,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, SUITABILITY, DURABILITY,
CONDITION, QUALITY, OR ANY OTHER CHARACTERISTIC OF THE LICENSED PRODUCT,
KNOW-HOW, MATERIALS OR PATENT RIGHTS.

 

(b)KNOW-HOW, MATERIALS, CONFIDENTIAL INFORMATION AND PATENT RIGHTS ARE PROVIDED
“AS IS,” “WITH ALL FAULTS,” AND “WITH ALL DEFECTS,” AND EXACT EXPRESSLY WAIVES
ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST MAYO FOR MISREPRESENTATION OR
FOR BREACH OF PROMISE, GUARANTEE, REPRESENTATION OR WARRANTY OF ANY KIND
RELATING TO THE LICENSED PRODUCTS, KNOW-HOW, MATERIALS, CONFIDENTIAL INFORMATION
OR PATENT RIGHTS, EXCEPT AS EXPRESSLY SET FORTH HEREIN.  MAYO EXPRESSLY
DISCLAIMS ANY IMPLIED WARRANTIES 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 18 of 26

Mayo / Exact

Execution Copy

 

 

ARISING FROM ANY COURSE OF DEALING, USAGE, OR TRADE PRACTICE, WITH RESPECT TO:
THE SCOPE, VALIDITY OR ENFORCEABILITY OF THE PATENT RIGHTS, KNOW-HOW, OR
MATERIALS; THAT ANY PATENT WILL ISSUE BASED UPON ANY PENDING PATENT APPLICATION;
OR THAT THE MANUFACTURE, USE, SALE, OFFER FOR SALE OR IMPORTATION OF THE
LICENSED PRODUCTS WILL NOT INFRINGE OTHER INTELLECTUAL PROPERTY RIGHTS.  NOTHING
IN THIS RESTATED AGREEMENT WILL BE CONSTRUED AS AN OBLIGATION FOR MAYO TO BRING,
PROSECUTE OR DEFEND ACTIONS REGARDING THE PATENT RIGHTS, KNOW-HOW OR MATERIALS.

 

(c)EXACT AGREES THAT MAYO AND ITS AFFILIATES WILL NOT BE LIABLE FOR ANY LOSS OR
DAMAGE CAUSED BY OR ARISING OUT OF ANY RIGHTS GRANTED OR PERFORMANCE MADE UNDER
THIS RESTATED AGREEMENT, WHETHER TO OR BY EXACT, A SUBLICENSEE OR A THIRD
PARTY.  IN NO EVENT WILL MAYO’S LIABILITY OF ANY KIND INCLUDE ANY SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSSES OR DAMAGES, EVEN IF MAYO
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, OR EXCEED THE TOTAL AMOUNT
OF ROYALTIES WHICH HAVE ACTUALLY BEEN PAID TO MAYO BY EXACT AS OF THE DATE OF
FILING AN ACTION AGAINST MAYO WHICH RESULTS IN THE SETTLEMENT OR AWARD OF
DAMAGES TO EXACT.

 

9.04INDEMNIFICATION AND INSURANCE.

 

(a)EXACT will defend, indemnify, and hold harmless MAYO, MAYO’s Affiliates and
their respective trustees, officers, agents, independent contractors and
employees (“MAYO Indemnitees”) from any and all claims, actions, demands,
judgments, losses, costs, expenses, damages and liabilities (including
attorneys’ fees, court costs and other expenses of litigation), regardless of
the legal theory asserted, arising out of or connected with: (a) the practice or
exercise of any rights granted hereunder by or on behalf of EXACT or any
Sublicensee; (b) research, development, design, manufacture, distribution, use,
sale, importation, exportation or other disposition of Licensed Products; and
(c) any act or omission of EXACT or any Sublicensee hereunder, including the
negligence or willful misconduct thereof.  MAYO and MAYO Affiliates shall have
no obligation to indemnify EXACT hereunder.  Notwithstanding the foregoing, the
indemnity obligations of EXACT shall not apply with respect to any claims,
actions, demands, judgments, losses, costs, expenses, damages and liabilities
which arise due to a breach of this Restated Agreement by MAYO or the gross
negligence or willful misconduct of MAYO or its agents or employees.

 

(b)The Parties agree that this indemnity should be construed and applied in
favor of maximum indemnification of MAYO Indemnitees.

 

(c)Commencing on the date of first commercial sale of a Licensed Product by
EXACT, EXACT will continuously carry claim-based liability insurance, including
products liability and contractual liability, in an amount and for a time period
sufficient to cover the liability assumed by EXACT hereunder during the Term and
after, such amount being at least 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 19 of 26

Mayo / Exact

Execution Copy

 

 

THREE MILLION DOLLARS (US $3,000,000).  In addition, such policy will name MAYO
and its Affiliates as additional-named insureds.  In such case, EXACT will
self-insure or obtain, at its cost, an extended reporting endorsement upon
termination of this Restated Agreement sufficient to cover the liability assumed
by EXACT hereunder for as long as the appropriate statute of limitations.  The
minimum limits of any insurance coverage required herein shall not limit EXACT’s
liability.

 

9.05PROHIBITION AGAINST INCONSISTENT STATEMENTS.  EXACT shall not make any
statements, representations or warranties, or accept any liabilities or
responsibilities whatsoever which are inconsistent with any disclaimer or
limitation included in this section or any other provision of this Restated
Agreement.  EXACT shall not settle any matter that will incur liability for MAYO
or require MAYO to make any admission of liability without MAYO’s prior written
consent.

 

Article 10.00 — Term and Termination

 

10.01TERM.  This Restated Agreement will expire at the end of the Term.

 

10.02TERMINATION FOR BREACH.  If EXACT commits a material breach of this
Restated Agreement, including without limitation, the failure to make any
required royalty or fee payments hereunder, MAYO will notify EXACT in writing of
such breach and EXACT will have thirty (30) days after such notice to cure such
breach to MAYO’s satisfaction.  If EXACT fails to cure such breach, MAYO may, at
its sole option, terminate this Restated Agreement in whole or in part by
sending EXACT written notice of termination.

 

10.03TERMINATION FOR SUIT.  MAYO does not license entities that bring suit
against MAYO or its Affiliates and as such, MAYO may immediately terminate this
Restated Agreement if EXACT or any Sublicensee directly or indirectly brings any
action or proceeding against MAYO or its Affiliates, except for an uncured
material breach of this Restated Agreement by MAYO.

 

10.04TERMINATION BY EXACT.  Subject to the terms of the Sponsored Research
Restated Agreement, EXACT may without cause terminate this Restated Agreement at
any time following payment and delivery of the compensation provided for in
Section 3.01, upon written notice to MAYO.

 

10.05INSOLVENCY OF EXACT.  This Restated Agreement terminates immediately
without an obligation of notice of termination to EXACT in the event EXACT
ceases conducting business in the normal course, becomes insolvent or bankrupt,
makes a general assignment for the benefit of creditors, admits in writing its
inability to pay its debts as they are due, permits the appointment of a
receiver for its business or assets, or avails itself of or becomes subject to
any proceeding under any statute of any governing authority relating to
insolvency or the protection of rights of creditors.

 

10.06SURVIVAL.  The termination or expiration of this Restated Agreement does
not relieve either Party of its rights and obligations that have previously
accrued.  After the Term, all rights



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 20 of 26

Mayo / Exact

Execution Copy

 

 

granted immediately revert to MAYO.  All Confidential Information of the other
Party shall be returned or destruction certified, at the disclosing party’s
election.  Rights and obligations that by their nature prescribe continuing
rights and obligations shall survive the termination or expiration of this
Restated Agreement including Sections 4.02, 9.04, 10.05 and Articles 7, 8 and
11.  EXACT and its Sublicensees shall provide an accounting for and pay, within
thirty (30) days of termination or expiration, all amounts due hereunder.  Upon
any termination of this Restated Agreement, the licenses granted hereunder shall
cease.  Upon expiration of this Restated Agreement, the licenses granted
hereunder shall become fully paid up.

 

Article 11.00 — General Provisions

 

11.01ASSIGNMENT AND TRANSFER.  Each Party is strictly prohibited from assigning,
delegating or otherwise transferring any of its obligations or rights under this
Restated Agreement without the other Party’s prior, express and written consent,
which shall not be unreasonably withheld.  Any assignment, delegation or
transfer in contravention hereof is null and void.  Notwithstanding the
foregoing, EXACT may assign this Restated Agreement to an Affiliate and either
Party may assign this Restated Agreement, in whole or in part, without approval
in connection with a sale, merger or other transaction which involves the
transfer of substantially all of the assets of a Party used in connection with
any business of such Party that relates to this Restated Agreement.  Any
assignment shall not in any manner relieve the assignor from liability for the
performance of this Restated Agreement by its assignee and shall not otherwise
affect the terms or conditions under this Restated Agreement.  The assignor
shall provide prompt notice to the other Party upon making such assignment.

 

11.02WAIVER.  No part of this Restated Agreement may be waived except by the
further written agreement of the Party granting such waiver.  Forbearance in any
form from demanding the performance of a duty owed under this Restated Agreement
is not a waiver of that duty.  Until complete performance of a duty owed under
this Restated Agreement is accomplished, the Party to which that duty is owed
may invoke any remedy under this Restated Agreement or under law, despite its
past forbearance in demanding performance of that duty.

 

11.03GOVERNING LAW AND JURISDICTION.  This Restated Agreement is made and
performed in Minnesota.  The terms and conditions of this Restated Agreement, as
well as all disputes arising under or relating to this Restated Agreement, shall
be governed by Minnesota law, specifically excluding its choice-of-law
principles, except that the interpretation, validity and enforceability of the
Patent Rights will be governed by the patent laws of the country in which the
patent application is pending or issued.  This is not an agreement for the sale
of goods and as such Article 2 of the Uniform Commercial Code as enacted in
Minnesota does not apply.

 

11.04HEADINGS.  The headings of articles and sections used in this document are
for convenience of reference only.

 

11.05NOTICES.  Any notice required to be given under this Restated Agreement is
properly provided if in writing and sent to the Party at its address or
facsimile number below, or as otherwise designated by the Party in accordance
with this provision, and duly given or made: (a) on the date delivered in
person; (b) on the date transmitted by facsimile, if confirmation is 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 21 of 26

Mayo / Exact

Execution Copy

 

 

received; (c) three (3) days after deposit in the mail if sent by certified U.S.
mail postage prepaid, return receipt requested; and (d) one (l) day after
deposit with a nationally recognized overnight carrier service with charges
prepaid.

 

For MAYO:

 

 

 

 

Mayo Foundation for Medical Education and Research

Mayo Clinic Ventures -BB4

200 First Street SW

Rochester, Minnesota 55905-0001

Attn:

 

Ventures Operations

Phone:

 

(507) 293-3900

Facsimile:

 

(507) 284-5410

Email:

 

intellectualproperty@mayo.edu

Fed Tax ID:

 

41-1506440

 

For EXACT:

 

 

 

 

Exact Sciences Corporation

441 Charmany Drive,

Madison, WI 53719

Attn:

 

Maneesh Arora

Phone:

 

(508) 683-1200

Fax:

 

(508) 683-1201

Email:

 

marora@exactsciences.com

 

11.06LIMITATION OF RIGHTS CREATED.  This Restated Agreement is personal to the
Parties and shall be binding on and inure to the sole benefit of the Parties and
their permitted successors and assigns and shall not be construed as conferring
any rights to any third party.  Specifically, no interests are intended to be
created for any customer, patient, research subjects, or other persons (or their
relatives, heirs, dependents, or personal representatives) by or upon whom the
Licensed Products may be used.

 

11.07INDEPENDENT CONTRACTORS.  EXACT and any Sublicensee is an independent
contractor not an agent, employee, partner, joint venturer or servant of MAYO
and has no right to obligate or bind MAYO in any manner.

 

11.08ENTIRE AGREEMENT.  This Restated Agreement states the entire agreement and
understanding between the Parties about its subject matter.  All past and
contemporaneous discussions, writings, agreements, proposals, promises,
covenants, warranties, representations, guarantees, correspondence, and
understandings, whether oral or written, formal or informal, are entirely
superseded by this Restated Agreement, with the exception of (a) the material
transfer agreement for 200 stool and tissue samples, effective 9 November 2000
and attached hereto as Exhibit E (MAYO agreement # 1683); and (b) the material
transfer agreement for 80 blood samples, effective 9 November 2000 and attached
hereto as Exhibit F (MAYO agreement # 1684).  For the avoidance of doubt, (a)
the letter to Don Hardison regarding prosecution of joint 



 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 22 of 26

Mayo / Exact

Execution Copy

 

 

intellectual property, dated 3 January 2003 and attached hereto as Exhibit G
(MAYO agreement # 1685); and (b) the confidentiality agreement effective 16
February 2009 and attached hereto as Exhibit H (MAYO agreement # 6049) are
entirely superseded by this Restated Agreement.

 

11.09SEVERABILITY.  If any terms or conditions of this Restated Agreement are or
become in conflict with the laws, regulations or court order of any jurisdiction
or any governmental entity having jurisdiction over the Parties or this Restated
Agreement, those terms and conditions shall be deemed automatically deleted in
such jurisdiction(s) only, and the remaining terms and conditions of this
Restated Agreement shall remain in full force and effect.  If such a deletion is
not so allowed in a given jurisdiction or if such a deletion leaves terms and
conditions thereby made clearly illogical or inappropriate in effect, the
Parties agree to substitute new terms and conditions as similar in effect to the
present terms of this Restated Agreement as may be allowed under the applicable
laws, regulations or court order of such jurisdiction.  The Parties desire the
terms and conditions herein to be valid and enforced to the maximum extent not
prohibited by law, regulation or court order in a given jurisdiction.

 

11.10CHANGES TO AGREEMENT.  No terms or conditions of this Restated Agreement
may be changed except in writing, through another document signed by both
Parties, and expressly referencing this Restated Agreement.

 

11.11CONSTRUCTION.  Each Party acknowledges that it was provided an opportunity
to seek advice of counsel and as such this Restated Agreement shall not be
construed for or against either Party.

 

11.12REGISTRATION OF LICENSES.  EXACT will register and give required notice
concerning this Restated Agreement, at its expense, in each country in the
Territory where an obligation under law exists to so register or give notice.

 

11.13EXPORT CONTROL.  MAYO is subject to U.S. laws and regulations controlling
the export of technical data, computer software, laboratory prototypes, and
other commodities that may require a license from the applicable agency of the
United States government and/or may require written assurances by EXACT that it
will not export data or commodities to certain foreign countries without prior
approval of such agency.  MAYO neither represents that a license is required,
nor that, if required, it will be issued.

 





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 23 of 26

Mayo / Exact

Execution Copy

 

 

The Parties execute this Restated Agreement in one or more counterparts, each of
which shall be deemed an original but all of which taken together constitute one
and the same instrument, as of the Effective Date.

 

 

 

 

 

 

Mayo Foundation for Medical

Education and Research

 

Exact Sciences Corporation:

 

 

 

/s/ Daniel D. Estes

 

/s/ Kevin Conroy

Daniel D. Estes

 

Name: Kevin Conroy

Assistant Treasurer

 

Title: Chief Executive Officer

 

 

 

Date

January 30, 2015

 

Date

February 2, 2015

 

 





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 24 of 26

Mayo / Exact

Execution Copy

 

 

Exhibit  A

Licensed Patents

 

Mayo Owned IP

 

 

 

 

 

 

App or Patent #

Domain

Patent Title

Filing or Issue Date

MAYO file #

7,785,772

USA

Detecting Methylated Mammalian Nucleic Acid

8/31/2010

2006-274

12/851,872

USA

in Stool

8/6/2010

 

60/886,278

USA

 

1/23/2007

 

8,673,555

USA

Detecting Neoplasm

3/18/2014

2007-312

PCT/US2009/033793

USA

 

2/11/2009

2007-312

09711056.3

EPO

 

2/11/2009

2007-312

11189541.3

EPO

 

2/11/2009

2007-312

61/029,221

USA

 

2/15/2008

2007-208

 

 

 

 

2007-209

 

 

 

 

2007-210

 

 

 

 

2007-211

 

 

 

 

2007-212

 

 

 

 

2007-213

8,722,330

USA

Collecting and Processing Complex

5/13/2014

 

12/555,672

USA

Macromolecular Mixtures

9/8/2009

 

PCT/US2009/056252

USA

 

9/8/2009

 

61/094,770

USA

 

9/5/2008

2007-211

 

 

 

 

2008-147

 

 

 

 

2008-199

13/072,047

USA

Methods and Materials for Detecting Colorectal

3/25/2011

2009-133

PCT/US2011/029959

USA

Neoplasm

3/25/2011

2009-133

2011230633

Australia

 

3/25/2011

 

2790416

Canada

 

3/25/2011

 

11760295.3

EPO

 

3/25/2011

 

61/318,077

USA

 

3/26/2010

2009-133

61/452,350

USA

Methods and Materials for Using the Contents

3/14/2011

2010-325

14/004,952

USA

of Phagocytes to Detect Neoplasms

3/14/2012

 

PCT/US2012/029073

USA

 

3/14/2012

 

60/989,578

USA

Removing Polypeptide from Stool

11/21/2007

2007-207

8,735,168

USA

 

5/27/14

 

PCT/US2008/084278

 

 

11/21/2008

 

61/611,310

USA

Methods and Materials for Noninvasive Detection

3/15/2012

2010-046

13/773,791

USA

of Colorectal Neoplasia Associated with

2/21/2013

 

PCT/US13/27227

USA

Inflammatory Bowel Disease

2/21/2013

 

61/784,429

USA

Detecting Neoplasm

3/14/2013

2012-250

14/206,596

USA

 

3/12/2014

 

PCT/US14/024582

USA

 

3/12/2014

 

PCT/US14/024589

USA

 

3/12/2014

 

61/452,350

USA

Materials and Methods for Using the Contents of

3/14/2011

2010-325

PCT/US2012/029073

USA

Phagocytes to Detect Neoplasms

 

 

14/004,952

USA

 

 

 

62/055,737

USA

Detecting Cholangiocarcinoma

9/26/2014

2014-350

 

 





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 25 of 26

Mayo / Exact

Execution Copy

 

 

Jointly (Mayo & Exact) Owned IP

 

 

 

 

 

 

App or Patent #

Domain

Patent Title

Filing or Issue Date

MAYO file #

47142/01

Australia

Supracolonic Aerodigestive Neoplasm Detection

12/7/2000

2000-026

2394921

Canada

 

12/7/2000

 

00992876.3

EPO

 

12/7/2000

 

2001-544020

Japan

 

12/7/2000

 

PCT/US00/42683

USA

 

12/7/2000

 

7,981,612

USA

Methods of Screening for Supracolonic

7/19/2011

2000-026

7,368,233

USA

Neoplasms Based on Stool Samples Containing a

5/6/2008

 

60/196,074

USA

Nucleic Acid Marker Indicative of a Neoplasm

4/10/2000

 

60/169,457

USA

 

12/07/1999

 

13/364,978

USA

Digital Sequence Analysis of DNA Methylation

2/2/2012

2011-036

PCT/US12/23646

USA

 

2/2/2012

 

61/438,649

USA

 

2/2/2011

 

13/575,831

USA

Methods and Materials for Detecting Colorectal

9/4/2012

 

PCT/US2011/029982

USA

Cancer and Adenoma

3/25/2011

2009-134

61/318,670

USA

 

3/29/2010

2009-134

PCT/US13/33047

USA

Marker Panel for Detecting Cancer

3/20/2013

2012-085

61/613,252

USA

 

3/20/2012

 

14/386,554

USA

 

9/19/14

 

PCT/US14/24589

USA

Detecting Neoplasm

3/12/2014

 

61/972,942

USA

Detecting Colorectal Neoplasm

3/31/2014

2013-178

61/977,954

USA

 

4/10/2014

 

62/091,053

USA

Compositions and Methods for Performing Methylation Detection Assays

12/12/2014

 

 

 





 

--------------------------------------------------------------------------------

 

Amended and Restated Agreement

 

page 26 of 26

Mayo / Exact

Execution Copy

 

 

Exhibit B

 

Markers

Markers identified by MAYO and subject to the agreement are found in the
following disclosures and related patent applications:

 

 

 

Mayo File #

Related Patent Applications

2012-250

61/784,429;  14/206,596;  PCT/US14/024582;  PCT/US14/024589

2013-178

61/972,942;  61/977,954

2013-179

 

2014-068

 

2014-069

 

2014-350

62/055,737

2014-372

 

2015-040

 

2015-042

 

2015-043

 

 



 

--------------------------------------------------------------------------------